DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.

 Response to Amendment
The amendment filed 6/8/2022 has been entered.  Claims 1, 8, 11 have been amended and Claims 10, 13 have been cancelled.  Claims 1-3, 6, 8-9, 11-12, 14 are currently pending in the application and Claims 4-5, 7, 15-18 are withdrawn.  The amendment overcomes the rejections under 35 U.S.C. 112(b) previously set forth in the Final Office Action of 3/11/2022.

Response to Arguments
Claim 8 has been amended to recite first and second optical paths of the endoscope, clarifying how the illumination light and heating light may be provided and how the observation light may be captured.  Claim 11 has been amended to further limit the first optical path and the second optical path.  However, the paths are recited in Claim 11 as elements of the medical imaging device, whereas the paths are recited in Claim 8 as elements of the endoscope and the endoscope is not positively recited as an element of the medical imaging device.  Therefore, the recitation in Claim 11 is indefinite regarding how the first and second optical paths are related to the medical imaging device.  Please see the rejection under 35 U.S.C. 112(b) below.
Applicant’s arguments, see pages 2-3, filed 6/8/2022, with respect to the rejections of Claims 1, 8 under 35 U.S.C. 103 and 35 U.S.C. 102(a)(1), respectively, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.  Arguments regarding the applicability of US 20060215406 A1 by Thrailkill (hereinafter “Thrailkill”) to limitations of Claims 1, 8 are rendered moot by the new grounds of rejection.
Regarding both the heating light and the observation light incident on the heating light absorption filter and the illumination light not incident on the heating light absorption filter, US 20140200406 A1 by Bennett et al. (hereinafter “Bennett”) discloses imaging light and heating light emitted from a distal window 99.  The imaging light is reflected from the subject into the endoscope 22 at the distal window 99.  Bennett does not disclose wherein the illumination light is not incident on the heating light absorption filter.  However, US 20020196337 A1 by Takeyama (hereinafter “Takeyama”) discloses a weak light color imaging device including a white light source 21 and an excitation light source 22 irradiated onto a subject A for imaging along different paths.  Further, light is reflected from the subject A to be incident on light excluding filter 14 along another path.  
In Claim 8, the illumination light provided along a first optical path and the observation light provided along a second optical path, different from the first optical path are features of the endoscope included in the preamble of the claim.  While Takeyama is being relied upon to disclose these features, they are not positively recited as a part of the medical imaging device.  
Please see the rejections under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the first optical path does not overlap the second optical path” in line 2.  This limitation is indefinite because the first optical path and the second optical path are not recited as elements of the medical imaging device in Claim 8.  Rather, the paths are elements of the endoscope, which is not positively recited as an element of the medical imaging device.  Therefore, it is unclear how the first optical path and the second optical path may be related to the medical imaging device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140200406 A1 by Bennett et al. (hereinafter “Bennett”) in view of US 20020196337 A1 by Takeyama (hereinafter “Takeyama”).
Regarding Claim 8, Bennett discloses a medical imaging device (endoscopic system 20)  detachably connected to an endoscope (endoscope 22) including a tube (hollow shaft 23; [0025]; Fig. 1) having at a distal end thereof a light-incident end that provides illumination light to a subject (endoscope 22 emits imaging light to illuminate a body cavity) and that captures observation light from the subject (imaging light reflected into endoscope 22; [0031-32]), the tube being insertable into an object to be examined (distal end of hollow shaft 23 is configured for insertion; [0025]; Fig. 1), the medical imaging device comprising: a sensor that receives the observation light and generates an imaging signal (camera 73 provides an image; [0035]; Fig. 1); and at least one dichroic mirror provided in an optical path of the observation light (mirror 106), the at least one dichroic mirror being configured to guide heating light output from a heating light light source to a heating light absorption filter in the second optical path by one of transmission and reflection (mirror 106 reflects heating light into imaging light path; [0037-38]; Fig. 6), and at least light having a wavelength in a visible region of the observation light from the heating light absorption filter in the second optical path to the sensor by the other one of transmission and reflection (imaging light can be visible [0032] and is transmitted from light source 102 through distal window 99; [0031-33]; Fig. 6), wherein both the heating light and the observation light are incident on the heating light absorption filter (heating light and imaging light incident on distal window 99; [0031-33]; Fig. 6). 
Bennett does not disclose the illumination light provided along a first optical path and the observation light provided along a second optical path, different from the first optical path or wherein the illumination light is not incident on the heating light absorption filter.  However, Takeyama discloses a weak light color imaging device including a white light source 21 and an excitation light source 22 irradiated onto a subject A for imaging.  Illumination light from the white light source 21 does not pass through a light guide to irradiate the subject A, while excitation light from the excitation light source 22 is guided by the light guide.  Thus, the illumination light and the excitation light are provided to the subject A along different optical paths as shown in Fig. 9 ([0064-65]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Bennett with the path of the illumination light relative to the path of the excitation light as disclosed by Takeyama with the benefit of imaging a subject directly in the line of sight (Takeyama [0070]).
While Takeyama is being relied upon to disclose the difference between the paths of the illumination light and observation light, these elements are features of the endoscope, which is not positively recited as a part of the medical imaging device.
Regarding Claim 9, Bennett as modified by Takeyama discloses the medical imaging device according to claim 8.  Bennett further discloses wherein the heating light is ultraviolet light (heating light can be ultraviolet [0033]; Fig. 6).
Regarding Claim 11, Bennett as modified by Takeyama discloses the medical imaging device according to claim 8.  Bennett does not disclose wherein the illumination light does not overlap the optical path of the observation light.  However, Takeyama discloses a weak light color imaging device including a white light source 21 and an excitation light source 22 irradiated onto a subject A for imaging.  Illumination light from the white light source 21 does not pass through a light guide to irradiate the subject A, while excitation light from the excitation light source 22 is guided by the light guide.  Thus, the illumination light and the excitation light are provided to the subject A along different optical paths as shown in Fig. 9.  Further, light is reflected from the subject A to be incident on light excluding filter 14 ([0064-65, 69]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Bennett with the path of the illumination light relative to the path of the excitation light as disclosed by Takeyama with the benefit of imaging a subject directly in the line of sight (Takeyama [0070]).

Claims 1-3, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Takeyama and US 20210011274 A1 by Otterstrom et al. (hereinafter “Otterstrom”).
Regarding Claim 1, Bennett discloses an endoscope apparatus (endoscopic system 20), comprising: a tube (hollow shaft 23; [0025]; Fig. 1) having at a distal end thereof a light-incident end that provides illumination light to a subject (endoscope 22 emits imaging light to illuminate a body cavity) and that captures observation light from the subject (imaging light reflected into endoscope 22; [0031-32]), the tube being insertable into an object to be examined (distal end of hollow shaft 23 is configured for insertion; [0025]; Fig. 1); and a heating light light source (heating light source 104; [0033]; Fig. 6) that emits heating light to be supplied to the tube (mirror 106 reflects heating light into imaging light path; [0037-38]; Fig. 6), wherein the light-incident end includes a heating light absorption filter that generates heat by absorbing the heating light (heating light can be ultraviolet [0033] and is absorbed by distal window 99 for heating [0031-33]; Fig. 6), wherein both the heating light and the observation light are incident on the heating light absorption filter (heating light and imaging light incident on distal window 99; [0031-33]; Fig. 6). 
Bennett does not disclose wherein the illumination light is not incident on the heating light absorption filter or the heating light light source positioned between a proximal end and the distal end of the tube.  However, Takeyama discloses a weak light color imaging device including a white light source 21 and an excitation light source 22 irradiated onto a subject A for imaging.  Illumination light from the white light source 21 does not pass through a light guide to irradiate the subject A, while excitation light from the excitation light source 22 is guided by the light guide.  Thus, the illumination light and the excitation light are provided to the subject A along different optical paths as shown in Fig. 9 ([0064-65]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Bennett with the path of the illumination light relative to the path of the excitation light as disclosed by Takeyama with the benefit of imaging a subject directly in the line of sight (Takeyama [0070]).
Further, Otterstrom discloses a light source device which emits light having different wavelengths to an endoscope 12 from light source 14, including ultraviolet light from LED 130 ([0050-53]; Figs. 2, 4).  The ultraviolet light is transmitted from the light source 14 to the endoscope 12 through light guide 26, which enters the endoscope at a position distal to the proximal camera head 16 ([0044]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ultraviolet light source disclosed by Bennett with the position disclosed by Otterstrom with the benefit of providing a flexible system for light output in a variety of medical procedures (Otterstrom [0101]). 
Regarding Claim 2, Bennett as modified by Takeyama and Otterstrom discloses the endoscope apparatus according to claim 1.  Bennett discloses the apparatus further comprising: a sensor that receives the observation light and generates an imaging signal (camera 73 provides an image; [0035]; Fig. 1); observation optics that guide the observation light from the light- incident end to the sensor (optical train 29 aligns and guides light; [0028, 35]; Fig. 1) and at least one dichroic mirror provided in the observation optics (mirror 106), the at least one dichroic mirror being configured to guide, to the sensor, the heating light from the heating light light source to the heating light absorption filter by one of transmission and reflection (mirror 106 reflects heating light into imaging light path; [0037-38]; Fig. 6), and at least light having a wavelength in a visible region in the observation light to the sensor by the other one of transmission and reflection (imaging light can be visible [0032] and is transmitted from light source 102 through distal window 99; [0031-33]; Fig. 6).
Regarding Claim 3, Bennett as modified by Takeyama and Otterstrom discloses the endoscope apparatus according to claim 2.  Bennett discloses the apparatus further comprising: an endoscope (endoscope 22) including the tube, at least a part of the observation optics, and the heating light absorption filter (hollow shaft 23, optical train 29, and distal window 99 in endoscope 22; [0025, 31]; Figs. 2, 6); and a camera head (console 28; [0035]) including the at least one dichroic mirror (mirror 106; [0037-38]; Fig. 6), the camera head being detachably connected to the endoscope (console 28 attaches via cable to the endoscope 22; [0035]; Fig. 6).
Bennett does not disclose the camera head including the sensor.  However, Otterstrom discloses a light source device which emits light having different wavelengths to an endoscope 12 from light source 14.  The device includes camera head 16, which receives light and acquires image signals ([0043-44]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the camera head disclosed by Bennett with the sensor as disclosed by Otterstrom with the benefit of connection and control between the camera unit and surrounding structures (Otterstrom [0044]).
Regarding Claim 12, Bennett as modified by Takeyama and Otterstrom discloses the endoscope apparatus according to claim 1.  Bennett further discloses wherein the heating light is ultraviolet light (heating light can be ultraviolet [0033]; Fig. 6).
Regarding Claim 14, Bennett as modified by Takeyama and Otterstrom discloses the endoscope apparatus according to claim 1.   Bennett does not disclose wherein the illumination light does not overlap the optical path of the observation light.  However, Takeyama discloses a weak light color imaging device including a white light source 21 and an excitation light source 22 irradiated onto a subject A for imaging.  Illumination light from the white light source 21 does not pass through a light guide to irradiate the subject A, while excitation light from the excitation light source 22 is guided by the light guide.  Thus, the illumination light and the excitation light are provided to the subject A along different optical paths as shown in Fig. 9 ([0064-65]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Bennett with the path of the illumination light relative to the path of the excitation light as disclosed by Takeyama with the benefit of imaging a subject directly in the line of sight (Takeyama [0070]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Takeyama and Otterstrom as applied to claim 1 above, and further in view of Tsuji.
Regarding Claim 6, Bennett as modified by Takeyama and Otterstrom discloses the endoscope apparatus according to claim 1.  Modified Bennett does not disclose wherein a hydrophilic film is formed on a surface of the heating light absorption filter. However, Tsuji discloses an endoscope with a fogging prevention device having an objective lens 38 at the distal end ([0038]).  The objective lens 38 has a surface treatment portion 39 that has undergone hydrophilic treatment and can be placed on the surface of the lens as a film ([0039]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the filter disclosed by Bennett with the hydrophilic portion disclosed by Tsuji with the benefit of improving the wettability and anti-fogging properties of the distal end (Tsuji [0039]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20060215406 A1
US 20020022768 A1
US 20110037948 A1
JP 2017086788 A
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795